                                          Case 4:14-cr-00094-YGR Document 91 Filed 03/01/21 Page 1 of 3




                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     UNITED STATES OF AMERICA,                         CASE NO. 4:14-cr-00094-YGR
                                   8                    Plaintiff,                         ORDER DENYING MOTION TO REDUCE
                                                                                           SENTENCE
                                   9              vs.

                                  10     CLARENCE LEE ANDREWS,                             Re: Dkt. No. 81

                                  11                    Defendant.

                                  12
Northern District of California
 United States District Court




                                  13          Defendant Clarence Lee Andrews is currently in the custody of the Bureau of Prisons
                                  14   (“BOP”) and incarcerated at the United States Petitionary in Lompoc, California (“USP
                                  15   Lompoc”), with an anticipated release date of January 23, 2029. Andrews moves for an order
                                  16   reducing his sentence to time served with the remaining balance of his original sentence imposed
                                  17   as a period of supervised release with home confinement and other conditions the Court deems
                                  18   just pursuant to 18 U.S.C. section 3582(c)(1)(A).
                                  19          The Court has jurisdiction to grant the relief requested1 and, having carefully considered
                                  20   the papers and evidence submitted in support of the motion and the presentencing report provided
                                  21   by U.S. Probation, the Court DENIES the motion.
                                  22                                            DISCUSSION
                                  23          On March 14, 2014, Andrews pled guilty to a violation of 18 U.S.C. section 1951(a)
                                  24   (conspiracy to commit robbery affecting interstate commerce). On December 18, 2014, the Court
                                  25   sentenced Andrews to a term of imprisonment of 210 months in the custody of the Bureau of
                                  26

                                  27
                                              1
                                                 The Court has jurisdiction given that 30 days have elapsed since Andrews submitted a
                                  28   request for compassionate release on June 25, 2020 to the warden at USP Lompoc.
                                          Case 4:14-cr-00094-YGR Document 91 Filed 03/01/21 Page 2 of 3




                                   1   Prisons (“BOP”) and 3 years of supervised release. (Dkt. Nos. 41, 42.) The BOP’s website

                                   2   reflects Andrews’ release date as January 23, 2029.2

                                   3          Section 3582 provides that a “court may not modify a term of imprisonment once it has

                                   4   been imposed except . . . upon motion of the Director of the Bureau of Prisons, or upon motion of

                                   5   the defendant.” 18 U.S.C. § 3582(c)(1)(A). After considering the sentencing factors from 18

                                   6   U.S.C. section 3553(a) “to the extent that they are applicable,” a court may grant a motion to

                                   7   reduce a sentence under two circumstances, one of which is “if it finds that . . . extraordinary and

                                   8   compelling reasons warrant such a reduction” and “that such a reduction is consistent with

                                   9   applicable policy statements issued by the Sentencing Commission.” Id. § 3582(c)(1)(A)(i).

                                  10          With respect to whether an “extraordinary or compelling reason” justifies release, Andrews

                                  11   argues that he is particularly vulnerable to contracting and becoming seriously ill from the

                                  12   ongoing coronavirus disease (COVID-19) pandemic. Andrews avers that he suffers from chronic
Northern District of California
 United States District Court




                                  13   kidney disease, hypertension, and prediabetes. Andrews also notes that he has a testicular lump.

                                  14   In response, the government notes that there is evidence in the record that both the chronic kidney

                                  15   disease and testicular lump were resolved as of December 2020, and that the record reflects mixed

                                  16   statements given by defendant as to his history of hypertension. As for his prediabetes, the

                                  17   government points out that his is not a condition that increases one’s risk of severe illness from

                                  18   COVID-19.       Therefore, at this juncture, the medical records do not currently support a finding of

                                  19   an “extraordinary or compelling reason” for Andrews’ release.

                                  20          However, even assuming Andrews was able to demonstrate and satisfy an “extraordinary

                                  21   or compelling reason” for his release, the Court considers the totality of the circumstances. The

                                  22   Court has reviewed its file in this matter thoroughly, including the Probation Office’s

                                  23   presentencing report submitted at the time. The Court takes into account whether the defendant is

                                  24   a danger to the safety of any other person or to the community, as provided in 18 U.S.C. section

                                  25   3142(g), including: (1) the nature and circumstances of the offense charged; (2) the weight of the

                                  26   evidence against the defendant; (3) criminal history and characteristics of the defendant; and (4)

                                  27
                                              2
                                  28              See https://www.bop.gov/inmateloc/ (last visited February 25, 2021).

                                                                                          2
                                          Case 4:14-cr-00094-YGR Document 91 Filed 03/01/21 Page 3 of 3




                                   1   the nature and seriousness of the danger to any person or the community that would be posed by

                                   2   release. 18 U.S.C. § 3142(g).

                                   3          The Probation Office’s presentencing report and the overall record in this criminal action

                                   4   reflect that Andrews is a danger to the community. In short, Andrews was sentenced for armed

                                   5   robberies that physically and emotionally injured dozens of victims. Moreover, Andrews has a

                                   6   history that includes six failures to appear and five probation revocations, as well as two prior

                                   7   convictions for crimes of violence. Thus, the nature and circumstances of his most recent offense,

                                   8   in addition to his criminal history, counsels against Andrews’ early release as he would pose a

                                   9   danger to the community. Accordingly, the specific facts of this case weigh against any granting

                                  10   of this motion.

                                  11          Finally, the Court has also considered the factors under 18 U.S.C. section 3553(a), which

                                  12   do not support Andrews’ request for compassionate release. The Court previously rejected
Northern District of California
 United States District Court




                                  13   Andrews’ request for a 96-month sentence in light of “the amount of violence that is affiliated

                                  14   with” Andrews. (Dkt. No. 66 at 5.) Granting this motion now would result in an effective

                                  15   sentence even less than his original 96-month request. Moreover, any grant of relief would result

                                  16   in a term served of less than 50% of the actual sentence imposed. Such facts do not appropriately

                                  17   re-balance the section 3553(a) factors to support a granting of this motion.

                                  18          For the foregoing reasons, Andrews’ motion to reduce sentence is DENIED.

                                  19          This Order terminates Docket No. 81.

                                  20          IT IS SO ORDERED.

                                  21

                                  22   Dated: March 1, 2021
                                                                                                YVONNE GONZALEZ ROGERS
                                  23                                                           UNITED STATES DISTRICT JUDGE
                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                         3
